Per Curiam.
— Action to foreclose a lien. Plaintiff had judgment below and defendants appeal.
The only question in the case is whether there was a contract for the work done. The plaintiff below, testified that there Was a verbal contract, while the defendants testified that there was none. Aside from the fact that the work was done, there are no convincing circumstances in the record favoring either party. The court below saw and heard the witnesses, and found in favor of the respondent. After a careful examination of all the evidence, we are not disposed to disturb the findings.
The judgment is therefore affirmed.